Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/181,641 filed on 02/22/2021.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 10-16 are rejected under 35 U.S.C. 102(b) as being anticipated by reference GB 723073. This reference is cited in the IDS submitted on 08/05/2022.
Reference GB 723073 shows an axle assembly comprising: 
a first shaft (see the upper shaft in Fig. 3) that is rotatable about a first axis; 
a second shaft (see the lower shaft in Fig. 3) that is rotatable about a second axis; 
a first set of gears that is rotatable about the first axis (one larger upper gear is shown in Fig. 3 and other gears not shown but should be there for the 4-speed gear-box – see page 3, line 40); and 
a second set of gears that is rotatable about the second axis (one smaller lower gear is shown in Fig. 3 and other gears not shown but should be there for the 4-speed gear-box – see page 3, line 40), wherein each member of the second set of gears meshes with a different member of the first set of gears; 
a first shift collar (see Fig. 3) that is rotatable about the first axis with the first shaft and moveable along the first axis with respect to the first shaft to selectively connect a member of the first set of gears to the first shaft; 
a second shift collar (see Fig. 3) that is rotatable about the second axis with the second shaft and moveable along the second axis with respect to the second shaft to selectively connect a member of the second set of gears to the second shaft; and 
a sector cam (11) that is rotatable about a sector cam axis (13) and that is operatively connected to the first shift collar and to the second shift collar (via fork 23), wherein rotation of the sector cam (11) about the sector cam axis (13) controls movement of the first shift collar along the first axis and controls movement of the second shift collar along the second axis. 
As to claims 10-11, wherein a first shift fork (upper 23) couples the first shift collar to the sector cam (11) and the sector cam defines a first groove (20) that is completely disposed inside the sector cam and that receives a first guide (22) feature that is operatively connected to the first shift fork; wherein the first groove has a first groove side and a second groove side that is disposed opposite the first groove side, wherein the first guide feature engages the first groove side and the second groove side to constrain axial movement of the first shift fork. 
As to claims 12-13, wherein a second shift fork (lower 23) couples the second shift collar to the sector cam (11) and the sector cam defines a second groove (21) that is completely disposed inside the sector cam that receives a second guide (22) feature that is operatively connected to the second shift fork, wherein the second groove has a first groove side and a second groove side that is disposed opposite the first groove side, wherein the second guide feature (22) engages the first groove side of the second groove and the second groove side of the second groove to constrain axial movement of the second shift fork. 
As to claim 14, wherein the first groove (20) is positioned closer to the sector cam axis (13) than the second groove (21) is positioned to the sector cam axis and the second groove has a greater length than the first groove (see Fig. 1). 
As to claims 15-16, wherein the first shift fork and the second shift fork (23) are slidable along a shift rail (24) that is spaced apart from the sector cam (11), wherein the shift rail extends along a shift rail axis (axis of 24) that extends substantially parallel to the first axis (axis of larger upper gear) and the second axis (axis of smaller power gear) (see Fig. 3), wherein the shift rail axis (24) is disposed closer to the first axis than the shift rail axis is disposed to the second axis. 
Allowable Subject Matter
Claims 2-9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658